Citation Nr: 0812010	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-07 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to an effective date earlier than June 24, 
2002, for service connection for status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy secondary to 
endometriosis.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision, which 
granted service connection for status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy secondary to 
endometriosis with an evaluation of 50 percent effective June 
24, 2002; and on appeal from an August 2003 rating decision 
which, denied the veteran's claim for TDIU.  These decisions 
were issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  

The Board notes that in correspondence dated in March 2006 
the veteran filed a claim for service connection for 
depression, including as secondary to a service-connected 
disability.  This claim, which has not been adjudicated, is 
referred back to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In October 1998 the veteran filed a claim for an 
increased rating for her service-connected vaginitis, which 
was denied in March 1999, and which the veteran appealed in 
June 1999.  In her June 1999 substantive appeal regarding the 
March 1999 denial of her claim for an increased rating the 
veteran included an informal claim for service connection for 
endometriosis.

2.  Prior to June 1999, there were no unadjudicated claims 
for entitlement to service connection for endometriosis 
pending before VA.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 11, 1999, 
for service connection for endometriosis, now diagnosed as 
status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy secondary to endometriosis are met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in February 2003 the RO granted 
service connection for status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy secondary to 
endometriosis with an evaluation of 50 percent effective June 
24, 2002.  The veteran contends that an earlier effective 
date is warranted.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

The Board must first determine when the claim was filed.  The 
RO determined that a claim for service connection for 
endometriosis was received on June 24, 2002.  The RO has 
determined that an earlier effective date was not warranted 
as the Board noted in the Introduction of a decision dated in 
October 2000 that the veteran stated in her substantive 
appeal of June 1999 that her original disability was 
endometriosis and that she continued to have problems which 
later resulted in a hysterectomy and that if she wanted to 
file a claim for service connection for endometriosis, she 
should do so with the RO.  Regardless, of that language, the 
Board must conduct a thorough review of the record to 
determine if there is an earlier claim that remains pending.  

In August 1974 the veteran submitted a claim which read as 
follows:  

Female organs are infected.  Adhesions 
are causing pain.  Hysterectomy is 
needed.  Started May 74.

Service medical records did not include a diagnosis of 
endometriosis.  In October 1974 the veteran was accorded a 
compensation and pension (C&P) examination.  The veteran 
reported that she complained of dyspareunia while in service 
and was told that she had a severe vaginal yeast infection.  
Symptoms she noted at the time were pain with intercourse and 
vaginal discharge.  She was given vaginal suppositories for 
the last month.  Pelvic examination revealed mildly infected 
vaginal vault; some cervical erosions, and some old blood in 
the posterior vaginal vault, but "no masses were felt," and 
external genitalia, labia majora and minora were normal.  The 
diagnosis was past vaginitis and pain present in the vagina, 
which may still be an infection.  Rating decision dated in 
November 1974 granted service connection for "severe 
vaginitis with sequela."

There was no reference to endometriosis in the veteran's 
August 1974 claim and the Board finds the veteran's reference 
to "adhesions" was too ambiguous to be construed as a 
separate claim for endometriosis.  This is particularly so 
since she did not have a diagnosis of endometriosis at that 
time.  The Board also notes that the November 1974 grant was 
for service connection for vaginitis "with sequelae," and 
that this decision was not appealed.  See, e.g., Deshotel v. 
Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) (Where the 
veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.); but see Ingram v. Nicholson, 
21 Vet. App. 232, 249-254 (2007) ( Deshotel holding limited 
to instances in which RO decision contains language placing 
claimant on notice that claim adjudicated, although not 
explicitly addressed).  While the veteran now argues that her 
symptoms are related to her initial application, there was no 
way of knowing that at the time of the application, and VA is 
not held to a standard of prognosticating when determining 
what claims are submitted within each application presented.  
See Brannon v. West, 12 Vet. App. 32, 34 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57; also see EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  The Board thus finds that the 
veteran's August 1974 claim is not an outstanding claim for 
service connection for endometriosis.  

In October 1998 the veteran filed a claim for a rating in 
excess of 10 percent for her "service-connected female 
condition."  In December 1998 she was accorded a C&P 
examination.  Findings were of normal mucosa, no palpable 
masses or ovaries; and no uterus, but a "grade II cystocele 
and a grade II rectocele" were noted.  Diagnosis was 
"status post hysterectomy and bilateral salpingo-
oophorectomy secondary to a history consistent with 
endometriosis."  In March 1999 the RO issued a rating 
decision denying the veteran's request for a rating in excess 
of 10 percent for her service-connected vaginitis disability.  

On June 11, 1999, VA received a substantive appeal (Form (9) 
with regard to the March 1999 rating decision.  In addition 
to arguing that her rating for vaginitis should be increased 
she stated as follows: "my original disability was for 
endometriosis."  The Board finds this communication to be 
tantamount to an informal claim for service connection for 
endometriosis.  See 38 C.F.R. § 3.155.  

Accordingly, while the veteran did file a claim specifically 
seeking service connection for endometriosis in June 2002, 
the Board finds that an earlier claim for service connection 
for endometriosis was received on June 11, 1999.  The Board 
therefore finds that the criteria for an earlier effective 
date of June 11, 1999, are met.  38 C.F.R. § 3.400.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

This appeal arises from disagreement with the effective date 
of the initial grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Even so, the Board notes 
that a letter from the RO dated in October 2003 apprised the 
veteran of the evidence needed to substantiate her request 
for an earlier effective date.  Moreover, the matter was 
subsequently readjudicated, and a Supplemental Statement of 
the Case issued in October 2005.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  

ORDER

An effective date of June 11, 1999, for service connection 
for status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy secondary to endometriosis is granted.


REMAND

With regard to the veteran's claim for TDIU, the Board notes 
that evidence received by the RO in 2006 (including a 
September 2005 letter from a private treating physician and 
the report of a January 2006 C&P) has not been considered.  
Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  

VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

The Board also notes that the veteran has not been accorded a 
C&P TDIU examination, which the Board finds warranted in this 
case  The matter is thus remanded for acquisition of a C&P 
TDIU examination.  See 38 C.F.R. § 3.326.  In addition, it is 
noted that the veteran receives medical care through the 
Fayetteville, Arkansas VAMC.  On remand, the RO should 
request all relevant VA medical records pertaining to the 
veteran that are dated from November 3, 2005, to the present.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

If the claim is not resolved to the veteran's satisfaction on 
remand, the Supplemental Statement of the Case issued, before 
the case is returned to the Board, must address all pertinent 
evidence compiled after the October 3, 2005, Supplemental 
Statement of the Case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Fayetteville, Arkansas VAMC dating from 
November 3, 2005.  Also attempt to obtain 
any other evidence that is identified as 
relevant by the veteran during the course of 
the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the veteran for appropriate VA 
examination(s) with regard her claim for 
TDIU to determine the effect of her 
service-connected disabilities on her 
ability to engage in substantial gainful 
employment.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must notate that 
the claims file was reviewed in the report 
provided.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as follows:

*	whether the veteran is unemployable as 
a result of a service-connected 
disability or combination of 
disabilities reasonably certain to 
continue throughout her life, without 
regard to advancing age; 

*	whether the veteran is suffering from 
a service-connected disability or 
combination of disabilities sufficient 
to render it impossible for the 
average person to obtain or maintain 
substantially gainful employment, but 
only if it is reasonably certain that 
such disability(s) will continue 
throughout the veteran's life, without 
regard to advancing age;

*	whether the veteran is suffering from 
a service-connected disease or 
disorder determined by the VA 
Secretary to be of such a nature or 
extent as to justify a determination 
that persons suffering therefrom are 
permanently and totally disabled.  

If more than one examination is required 
the examiners should, to the extent 
necessary, confer on the determination of 
whether the veteran is unable to follow 
substantially gainful occupation due to her 
service-connected disabilities.  A 
rationale for all opinions proffered should 
be set forth in the examination report. 

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issue on appeal  If the 
benefit sought remains denied, the veteran 
and her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


